Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 1 of 6 PageID 180



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

DEBBIE MORRIS,

               Plaintiff,                                     CASE NO. 2:19-cv-790
v.

LEE COUNTY and SUNSHINE MOBILE
VILLAGE RESIDENTS ASSOCIATION,
INC.,

             Defendants.
________________________________________/

                       AMENDED ANSWER TO AMENDED COMPLAINT

       COMES NOW, Defendant, SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION,

INC., by and through its undersigned counsel, and answers the amended complaint of Plaintiff, DEBBIE

MORRIS, as follows:

                                         INTRODUCTION

       1.      Admitted for jurisdictional purposes only.

                                 I. JURISDICTION AND VENUE

       2.      Admitted for jurisdictional purposes only.

       3.      Admitted for jurisdictional purposes only.

       4.      Admitted for jurisdictional purposes only.

                                            II. PARTIES

       5.      Without knowledge, therefore denied.

       6.      Without knowledge, therefore denied.

       7.      Admitted.

       8.      Admitted.

                                               FACTS

       9.      Without knowledge, therefore denied.

       10.     Without knowledge, therefore denied.
Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 2 of 6 PageID 181



      11.   Without knowledge, therefore denied.

      12.   Without knowledge, therefore denied.

      13.   Without knowledge, therefore denied.

      14.   Without knowledge, therefore denied.

      15.   Without knowledge, therefore denied.

      16.   Without knowledge, therefore denied.

      17.   Without knowledge, therefore denied.

      18.   Without knowledge, therefore denied.

      19.   Denied.

      20.   Without knowledge, therefore denied.

      21.   Denied.

      22.   Without knowledge, therefore denied.

      23.   Without knowledge, therefore denied.

      24.   The referenced letter speaks for itself.

      25.   The referenced letter speaks for itself.

      26.   Denied.

      27.   Denied.

      28.   Denied.

      29.   Denied.

      30.   The referenced letter speaks for itself.

      31.   The referenced letter speaks for itself.

      32.   The referenced letter speaks for itself.

      33.   Without knowledge, therefore denied.

      34.   Without knowledge, therefore denied.

      35.   Without knowledge, therefore denied.

      36.   Without knowledge, therefore denied.
Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 3 of 6 PageID 182



          37.   Denied.

          38.   Without knowledge, therefore denied.

          39.   Without knowledge, therefore denied.

          40.   Without knowledge, therefore denied.

          41.   Without knowledge, therefore denied.

          42.   Without knowledge, therefore denied.

          43.   Denied.

          44.   Denied.

          45.   Denied.

          46.   Denied.

          47.   Denied.

          48.   Denied.

          49.   Denied.

                                     COUNT I
                LEE COUNTY’S FAILURE TO REASONABLY ACCOMMODATE

          50.   Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein.

          51.   Without knowledge, therefore denied.

          52.   Without knowledge, therefore denied.

          53.   Without knowledge, therefore denied.

          54.   Without knowledge, therefore denied.

          55.   Without knowledge, therefore denied.

          56.   Without knowledge, therefore denied.

          57.   Without knowledge, therefore denied.

          58.   Denied.

          59.   Denied.
Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 4 of 6 PageID 183



          60.    Without knowledge, therefore denied.

          61.    Without knowledge, therefore denied.

          62.    Without knowledge, therefore denied.

          63.    Without knowledge, therefore denied.

          64.    Without knowledge, therefore denied.

          65.    Without knowledge, therefore denied.

          66.    Without knowledge, therefore denied.

          67.    Without knowledge, therefore denied.

          68.    Without knowledge, therefore denied.

          69.    Denied.

          70.    Denied.

          71.    Denied.

          72.    Denied

                                     COUNT II
                SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION, INC.’S
                       FAILURE TO REASONABLY ACCOMMODATE

          73.    Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein.

          74.    Denied.

          75.    Denied.

          76.    Denied.

          77.    Denied.

          78.    Denied.

          79.    Denied.

          80.    Denied.

          81.    Denied.

          82.    Denied.
Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 5 of 6 PageID 184



         83.     Denied.

         84.     Denied.

         85.     Denied.

         86.     Denied.

         87.     Denied.

         88.     Denied.

         89.     Denied.

         90.     Denied.

         91.     Denied.

         92.     Denied.

         93.     Denied.

         94.     Denied.

         95.     Denied.

                                     COUNT III
               LEE COUNTY’S MAKING PLAINTIFF’S DWELLING UNAVAILABLE
                             ON ACCOUNT OF DISABILITIES

         96.     Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein

         97.     Denied.

         98.     Denied.

         99.     Denied.

         Defendant denies each and every allegation of Plaintiff’s amended complaint not specifically

referred to above. Defendant demands a trial by jury.

                                      AFFIRMATIVE DEFENSES

         As for its First Affirmative Defense, Defendant alleges Plaintiffs requested accommodation is

unreasonable under the circumstances, as it creates an undue financial and administrative burden on

defendant, fundamentally alters the nature of Defendant’s operation, and constitutes a direct threat to the
Case 2:19-cv-00790-TPB-NPM Document 30 Filed 01/13/20 Page 6 of 6 PageID 185



health and safety of other property owners. Specifically, Plaintiff’s requested accommodation for

permission to maintain 4 chickens inside her home has previously caused strong unpleasant odors to

permeate the real property surrounding plaintiff’s dwelling and negatively affects surrounding property

owners enjoyment of property. Plaintiff would be unduly financially burdened in eliminating the odors and

unduly administratively burdened to monitor the existence of same. Additionally, numerous complaints

resulting from surrounding property owners evidence that the requested accommodation fundamentally

altars Defendant’s operation to provide enjoyable property to it’s owners through Defendant’s uniform rules

and regulations. Finally, the lingering odors constitute a direct threat to the health and safety of other

property owners.

        I HEREBY CERTIFY that on this 13th day of January, 2020, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court using the E-Portal Filing System and a copy of

the   same   will   be   served   by   e-service   upon    the   following:   Marcy    I.   LaHart,   Esq.,

marcy@floridaanimallawyer.com; Denese Venza, Esq., devenza@venzalawpllc.com; Gregory A. Hearing,

Esq., Sacha Dyson, Esq., Gregory.hearing@gray-robinson.com; sacha.dyson@gray-robinson.com.

                                                          YESLOW & KOEPPEL, P.A.
                                                          Attorneys for Defendant
                                                          1617 Hendry Street, Ste. 205
                                                          Fort Myers, FL 33901
                                                          (239) 337-4343
                                                          Primary: steve@yklegal.com
                                                          Secondary: kris@yklegal.com

                                                          By:/s/ Steven G. Koeppel________
                                                                  Steven G. Koeppel
                                                                  Florida Bar No. 602851
